BARRETT, J. (concurring).
I agree with Justice INGRAHAM’S conclusion in this case. It will be observed that the trustee does not ask the court to construe the trust agreement. Its terms are, in fact, clear and precise. What he asks is advice and instruction with regard to the legal effect of certain facts dehors the instrument, which have come into existence since its execution. With these later facts the trustee has nothing to do. His duty is confined to the execution of the trust agreement. The only supplemental facts with which he has any concern are those contemplated by the agreement itself, e. g. the majority or marriage of the child, or the death prior thereto of either of the parents. If for any other reason, or because of any other outside fact, the agreement should be abrogated or modified, the party seeking such abrogation or modification must bring his or her action therefor. This is no concern of the trustee. His sole duty is embodied in the instrument, and he cannot come into *248court, and ask for instructions as to whether he shall or shall not perform that duty strictly as prescribed. The former husband has here notified the trustee, in effect, to deviate from his duty under the agreement, and the trustee now asks us to instruct him as to whether he shall or shall not so deviate. He clearly is entitled to no instruction on that head. And he needs none in order to avoid responsibility. The only risk he runs is in listening to suggestions at variance with the strict tenor of his prescribed duty.
I concur in the affirmance of the judgment, with costs.